  8:20-cv-00012-RFR-MDN Doc # 22 Filed: 09/08/20 Page 1 of 11 - Page ID # 71




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

SCOTT HANSON,                                                  Case No. 8:20-cv-12

                       Plaintiff,
                                                              PROTECTIVE ORDER
          vs.

MUTUAL OF OMAHA INSURANCE
COMPANY,

                       Defendant.



     Upon consideration of the parties’ joint request for entry of a Protective Order (Filing
No. 21), the Court enters the following Protective Order governing the disclosure of
confidential Discovery Material by a Producing Party to a Receiving Party in this Action.

     1)     Definitions. As used in this Order:

            a. Action refers to the above-captioned litigation.

            b. Discovery Material includes all information exchanged between the parties,
               whether gathered through informal requests or communications between
               the parties or their counsel, or gathered through formal discovery conducted
               pursuant to Rules 30 through 36, and Rule 45. Discovery Material includes
               information within documents, depositions, deposition exhibits, and other
               written, recorded, computerized, electronic or graphic matter, copies, and
               excerpts or summaries of documents disclosed as required under Rule
               26(a).

            c. A Producing Party is a party to this litigation, or a non-party either acting on
               a party’s behalf or responding to discovery pursuant to a Rule 45 subpoena,
               that produces Discovery Material in this Action.

            d. A Receiving Party is a party to this litigation that receives Discovery Material
               from a Producing Party in this Action.




                                               1
  8:20-cv-00012-RFR-MDN Doc # 22 Filed: 09/08/20 Page 2 of 11 - Page ID # 72




     2)   Confidential Discovery Material. This Protective Order applies to all
confidential Discovery Material produced or obtained in this case. For the purposes of
this Protective Order, confidential Discovery Material shall include:

          a. Commercial information relating to any party’s business including, but not
             limited to, tax data, financial information, financial or business plans or
             projections, proposed strategic transactions or other business
             combinations, internal audit practices, procedures, and outcomes, trade
             secrets or other commercially sensitive business or technical information,
             proprietary business and marketing plans and strategies, studies or
             analyses by internal or outside experts, competitive analyses, customer or
             prospective customer lists and information, profit/loss information, product
             or service pricing or billing agreements or guidelines, and/or confidential
             project-related information;

          b. Personnel records and data of the parties or their current and former
             employees, including but not limited to employment application information;
             the identity of and information received from employment references; wage
             and income information; employees’ personal or financial information;
             employee contracts or agreements; benefits information; employee
             evaluations; medical evaluation and treatment information and records;
             counseling or mental health records; educational records; and employment
             counseling, discipline, or performance improvement documentation;

          c. Information concerning settlement discussions and mediation, including
             demands or offers, arising from a dispute between a party and a non-party;

          d. Medical, counseling or mental health information;

          e. Records restricted or prohibited from disclosure by statute; and

          f. Any information copied or extracted from the previously described
             materials, including all excerpts, summaries, or compilations of this
             information or testimony, and documentation of questioning, statements,
             conversations, or presentations that might reveal the information contained
             within the underlying confidential Discovery Material.

     3)   Manner of Confidential Designation. A Producing Party shall affix a
“CONFIDENTIAL” designation to any confidential Discovery Material produced in this
Action.

                                             2
8:20-cv-00012-RFR-MDN Doc # 22 Filed: 09/08/20 Page 3 of 11 - Page ID # 73




       a. As to documentary information (defined to include paper or electronic
          documents, but not transcripts of depositions or other pretrial or trial
          proceedings), the Producing Party must affix the legend “CONFIDENTIAL”
          to each page that contains protected material.

       b. If only a portion or portions of the information on a document page qualifies
          for protection, the Producing Party must clearly identify the protected
          portion(s) (e.g., by using highlighting, underlining, or appropriate markings
          in the margins).

       c. If it is not feasible to label confidential Discovery Material as
          “CONFIDENTIAL,” the Producing Party shall indicate via cover letter or
          otherwise at the time of production that the material being produced is
          CONFIDENTIAL.

  4)   Timing of Confidential Designation.

       a. Except as otherwise stipulated or ordered, or where discovery is made
          available for inspection before it is formally disclosed, Discovery Material
          that qualifies for protection under this Order must be clearly so designated
          before the material is disclosed or produced.

       b. If the Producing Party responds to discovery by making Discovery Material
          available for inspection, the Producing Party need not affix confidential
          designations until after the Receiving Party has selected the material it
          wants to receive. During the inspection and before the designation, all
          material made available for inspection is deemed “CONFIDENTIAL.” After
          the Receiving Party has identified the Discovery Material it wants produced,
          the Producing Party must determine which materials, or portions thereof,
          qualify for protection under this Order, and designate the materials as
          “CONFIDENTIAL” as required under this Order.

       c. All depositions or portions of depositions taken in this Action that contain
          confidential Discovery Material may be designated “CONFIDENTIAL” either
          on the record during the deposition or by written notice to the other party
          within thirty (30) days of receipt of the deposition transcript. Unless
          otherwise agreed, depositions shall be treated as “CONFIDENTIAL” during
          the thirty (30) day period following receipt of the deposition transcript.




                                         3
  8:20-cv-00012-RFR-MDN Doc # 22 Filed: 09/08/20 Page 4 of 11 - Page ID # 74




     5)   Qualified Recipients. For the purposes of this Protective Order, the persons
authorized to receive Discovery Material designated as “CONFIDENTIAL” (hereinafter
“Qualified Recipients”) are:

          a. The Parties, including any members, council members, officers, board
             members, directors, employees (including Defendant’s current and former
             employees who have a need to know or review such Discovery Material in
             order to represent Defendant’s interests in this Action or to sufficiently testify
             during a deposition or at any trial of this Action), or other legal
             representatives of the Parties;

          b. Legal counsel representing the parties, and members of the paralegal,
             secretarial, or clerical staff who are employed by, retained by, or assisting
             such counsel; including vendors who are retained to copy documents or
             electronic files, provide technical, litigation support, or mock trial services,
             or provide messenger or other administrative support services;

          c. Any non-expert witness during any deposition or other proceeding in this
             Action, and counsel for that witness;

          d. Potential witnesses and their counsel, but only to the extent reasonably
             related to the anticipated subject matter of the potential witness’s
             deposition, trial, or hearing testimony for this Action, so long as such
             persons agree to maintain the confidential Discovery Material in confidence
             per the terms of this Order, and provided that such persons may only be
             shown copies of confidential Discovery Material and may not retain any
             such material in any medium whatsoever (including physical/paper or
             electronic copies);

          e. Consulting or testifying expert witnesses who will be providing professional
             opinions or assistance for this Action based upon a review of the
             CONFIDENTIAL information, and the staff and assistants employed by the
             consulting or testifying experts;

          f. Any mediator or arbitrator retained by the parties to assist with resolving
             and/or settling the claims of this Action, and the staff and assistants
             employed by the arbitrator or mediator;

          g. The parties’ insurers for this Action, and their staff and assistants, members,
             officers, board members, directors or other legal representatives;



                                              4
  8:20-cv-00012-RFR-MDN Doc # 22 Filed: 09/08/20 Page 5 of 11 - Page ID # 75




          h. Court reporters for depositions taken in this Action, including persons
             operating video recording equipment and persons preparing transcripts of
             testimony;

          i.   The court and its staff, any court reporter or typist recording or transcribing
               hearings and testimony, and jurors; and

          j.   Any auditor or regulator of a party entitled to review the confidential
               Discovery Material due to contractual rights or obligations, federal or state
               laws, or court orders, but solely for such contractual or legal purposes.

     6)   Dissemination by the Receiving Party. Counsel for the Receiving Party
shall:
          a. Require Qualified Recipients who are non-expert witnesses or expert
             witnesses and consultants and who receive Discovery Material designated
             as “CONFIDENTIAL” to review and agree to the terms of this Protective
             Order and execute a copy of the Agreement attached hereto as Exhibit A
             (“Exhibit A Agreement”) before receiving confidential Discovery Material.

          b. Instruct witnesses, consultants, and outside counsel who assist with case
             preparation or represent a witness that disclosure of Discovery Material
             designated as “CONFIDENTIAL” is prohibited as set forth herein.

          c. Maintain a list of any confidential Discovery Material disclosed and to whom,
             along with the executed copies of the Exhibit A Agreement.

     The prohibition on disclosing Discovery Material designated as “CONFIDENTIAL”
exists and is enforceable by the court even if the person receiving the information fails
or refuses to sign the Exhibit A Agreement.

     7)   Duty as to Designations.         Each     Producing    Party    that   designates
Discovery Material as “CONFIDENTIAL” must exercise reasonable care to limit any such
designation to specific material that qualifies under the appropriate standards, and
designate only those parts of the material, documents, items, or oral or written
communications that qualify, so that other portions of the material, documents, items, or
communications for which protection is not warranted are not swept unjustifiably within
the ambit of this Order. Broadly described, indiscriminate, or routinized designations are
prohibited.


                                              5
  8:20-cv-00012-RFR-MDN Doc # 22 Filed: 09/08/20 Page 6 of 11 - Page ID # 76




     8)   Limitations on Use. Discovery Material designated as “CONFIDENTIAL”
shall be used by the Receiving Party only to prepare for and conduct proceedings herein
and not for any business or other purpose whatsoever.

     9)   Maintaining      Confidentiality.       Discovery   Material   designated   as
“CONFIDENTIAL” shall be held in confidence by each Qualified Recipient to whom it is
disclosed, shall be used only for purposes of this Action, and shall not be disclosed to
any person who is not a Qualified Recipient. Each party, each Qualified Recipient, and
all counsel representing any party shall use their best efforts to maintain all Discovery
Material designated as “CONFIDENTIAL” in such a manner as to prevent access, even
at a hearing or trial, by individuals who are not Qualified Recipients. Nothing herein
prevents disclosure beyond the terms of this Protective Order if the party claiming
confidentiality of Discovery Material consents in writing to such disclosure.

     10) Copies. Discovery Material designated as “CONFIDENTIAL” shall not be
copied or otherwise reproduced by the Receiving Party, except for transmission to
Qualified Recipients, without the written permission of the Producing Party or, in the
alternative, by order of the court. However, nothing herein shall restrict a Qualified
Recipient from loading Discovery Material designated as “CONFIDENTIAL” into
document review platforms or programs for the purposes of case or trial preparation or
making working copies, abstracts, digests, and analyses of Discovery Material
designated as “CONFIDENTIAL” under the terms of this Protective Order.

     11) Docket Filings. All documents of any nature including, but not limited to,
briefs, motions, memoranda, transcripts, discovery responses, evidence, and the like
that are filed with the court for any purpose and that contain Discovery Material
designated as “CONFIDENTIAL” shall be filed under restricted access pursuant to Local
Rule NECivR 5.3(c). If the pleading or document is already subject to this Protective
Order or contains Discovery Material designated as “CONFIDENTIAL” pursuant to this
Protective Order, no additional formal motion for leave to file restricted access
documents shall be required. A party seeking to file Discovery Material under restricted
access must comply with the court’s rules and electronic docketing procedures for filing
such motions.

                                              6
  8:20-cv-00012-RFR-MDN Doc # 22 Filed: 09/08/20 Page 7 of 11 - Page ID # 77




     12) Depositions. The following procedures shall be followed at all depositions to
protect the integrity of all Discovery Material designated as “CONFIDENTIAL”:

          a. Only Qualified Recipients may be present at a deposition in which such
             information is disclosed or discussed.

          b. All deposition testimony which discloses or discusses Discovery Material
             designated as “CONFIDENTIAL” is likewise deemed designated as
             “CONFIDENTIAL”.

          c. Discovery Material designated as “CONFIDENTIAL” may be used at a
             nonparty deposition only if necessary to the testimony of the witness.

     13) Challenges to Confidentiality Designations. A Receiving Party that
questions the Producing Party’s confidentiality designation must first contact the
Producing Party and confer in good faith to resolve the dispute. If the parties are unable
to resolve the dispute without court intervention, they shall schedule a conference call
with the magistrate judge assigned to the case before engaging in written motion
practice. If a written motion and briefing are necessary, and if the information in dispute
must be reviewed by the court to resolve that motion, the Discovery Material designated
as “CONFIDENTIAL” shall be filed under restricted access pursuant to the court’s
electronic docketing procedures. The party that produced the Discovery Material
designated as “CONFIDENTIAL” bears the burden of proving it was properly designated.
The party challenging a “CONFIDENTIAL” designation must obtain a court order before
disseminating the information to anyone other than Qualified Recipients.

     14) Use at Court Hearings and Trial. Subject to the Federal Rules of Evidence,
Discovery Material designated as “CONFIDENTIAL” may be offered and received into
evidence at trial or at any hearing or oral argument. A party agreeing to the entry of this
order does not thereby waive the right to object to the admissibility of the material in any
proceeding, including trial. Any party may move the court for an order that Discovery
Material designated as “CONFIDENTIAL” be reviewed in camera or under other
conditions to prevent unnecessary disclosure.

     15) Return or Destruction of Documents. Upon final termination of this Action,
including all appeals, each party shall make reasonable efforts to destroy all Discovery

                                             7
  8:20-cv-00012-RFR-MDN Doc # 22 Filed: 09/08/20 Page 8 of 11 - Page ID # 78




Material designated as “CONFIDENTIAL.” The destroying party shall notify the
producing party in writing when destruction under this provision is complete. If a party is
unable to destroy all Discovery Material designated as “CONFIDENTIAL,” that material
shall be returned to the Producing Party or the Producing Party’s counsel.
Notwithstanding the other provisions of this Section, legal counsel for each party may
retain up to two (2) complete sets of the pleadings, trial transcripts, exhibits admitted in
any deposition, documents filed with the court, deposition transcripts (including
deposition exhibits), and discovery responses and shall remain bound to preserve the
confidentiality of such documents and items in accordance with the provisions of this
Protective Order. Furthermore, nothing herein shall require legal counsel for any party
to return or destroy correspondence, including electronic email correspondence, which
has “CONFIDENTIAL” materials attached thereto. This Protective Order shall survive
the final termination of this action, and it shall be binding on the parties and their legal
counsel in the future.

     16) Modification. This Protective Order is entered without prejudice to the right
of any party to ask the court to order additional protective provisions, or to modify, relax
or rescind any restrictions imposed by this Protective Order when convenience or
necessity requires. Disclosure other than as provided for herein shall require the prior
written consent of the Producing Party, or a supplemental Protective Order of the court.

     17) Additional Parties to Litigation. In the event additional parties are joined in
this action, they shall not have access to Discovery Material designated as
“CONFIDENTIAL” until the newly joined party, by its counsel, has executed and, at the
request of any party, filed with the court, its agreement to be fully bound by this Protective
Order.

     18) Sanctions.

          a. Any party subject to the obligations of this order who is determined by the
              court to have violated its terms may be subject to sanctions imposed by
              the court under Rule 37 of the Federal Rules of Civil Procedure and the
              court’s inherent power.



                                              8
8:20-cv-00012-RFR-MDN Doc # 22 Filed: 09/08/20 Page 9 of 11 - Page ID # 79




      b. Confidentiality designations that are shown to be clearly unjustified or that
         have been made for an improper purpose (e.g., to unnecessarily prolong
         or encumber the case development process or to impose unnecessary
         expenses and burdens on other parties) may expose the designating party
         to sanctions pursuant to Rule 37 of the Federal Rules of Civil Procedure
         and the court’s inherent power. Upon discovering that certain Discovery
         Material was erroneously designated as CONFIDENTIAL, the Producing
         Party shall promptly notify all other Parties of the improper designation and
         reproduce the Discovery Material at issue without the erroneous
         “CONFIDENTIAL” designation.

  19) Inadvertent Disclosure of Protected Discovery Material.

      a. A Producing Party that inadvertently fails to properly designate Discovery
         Material as “CONFIDENTIAL” shall have 14 days from discovering the
         oversight to correct that failure. Such failure shall be corrected by providing
         written notice of the error to every Receiving Party.

      b. Any Receiving Party notified that confidential Discovery Material was
         received without the appropriate “CONFIDENTIAL” designation as
         authorized under this order shall make reasonable efforts to retrieve any
         such Discovery Material distributed to persons who are not Qualified
         Recipients under this order, and as to Qualified Recipients, shall exchange
         the undesignated or improperly designated Discovery Material with
         documents those that include the correct “CONFIDENTIAL” designation.

  20) Disclosure of Privileged or Work Product Discovery Material.

      a. The production of attorney-client privileged, or work-product protected
         electronically stored information (“ESI”) or paper documents, whether
         disclosed inadvertently or otherwise, is not a waiver of the privilege or
         protection from discovery in this case or in any other federal or state
         proceeding. This Protective Order shall be interpreted to provide the
         maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
         contained herein is intended to or shall serve to limit a party’s right to
         conduct a review of documents, ESI or information (including metadata) for
         relevance, responsiveness and/or segregation of privileged and/or
         protected information before production.

      b. Any party who discloses documents that are privileged or otherwise immune
         from discovery shall promptly upon discovery of such disclosure, advise the
         Receiving Party and request that the documents be returned. The Receiving

                                         9
8:20-cv-00012-RFR-MDN Doc # 22 Filed: 09/08/20 Page 10 of 11 - Page ID # 80




          Party shall return such produced documents or certify their destruction,
          including all copies, within 14 days of receiving such a written request. The
          Receiving Party shall also endeavor, in good faith, to return or destroy all
          copies of such documents in electronic format, and shall provide the
          Producing Party with written notice that all copies of the documents have
          been returned or destroyed. The Receiving Party returning such produced
          documents may thereafter seek re-production of any such documents
          pursuant to applicable law.

    Dated this 8th day of September, 2020.


                                             BY THE COURT:

                                             ________________________
                                             United States Magistrate Judge




                                        10
 8:20-cv-00012-RFR-MDN Doc # 22 Filed: 09/08/20 Page 11 of 11 - Page ID # 81




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

SCOTT HANSON,                                                Case No. 8:20-cv-12

                      Plaintiff,
                                                                  EXHIBIT A
       vs.

MUTUAL OF OMAHA INSURANCE
COMPANY,

                      Defendant.


       I hereby acknowledge that I am about to receive discovery material, documents,
or information designated as “CONFIDENTIAL” (“Confidential Information”) supplied in
connection with the above-captioned case. I understand that such Confidential
Information is being provided to me pursuant to the terms and restrictions of the Protective
Order entered in this case. I have been given a copy of the Protective Order, have read
the Protective Order, and agree to be bound by and comply with its terms. I understand
that Confidential Information as defined in the Protective Order, or any notes or other
records that may be made regarding any such materials, shall not be disclosed to any
persons except as permitted by the Protective Order. I further agree that the Protective
Order applies to me and that I will submit to the jurisdiction of the United States District
Court for the District of Nebraska for the purposes of any proceedings relating to the
Protective Order.


Dated: ____________________________




 Printed Name                                    Signature
